Case: 18-14847     Date Filed: 06/21/2019   Page: 1 of 8


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14847
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 4:17-cv-00604-JHE


SHANNON WELLS,

                                                                Plaintiff-Appellant,

                                      versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                              Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                 (June 21, 2019)

Before TJOFLAT, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
      Shannon Wells appeals the denial of her application for disability insurance

benefits and supplemental security income. 42 U.S.C. §§ 405(g), 1383(c)(3). Wells
               Case: 18-14847     Date Filed: 06/21/2019    Page: 2 of 8


argues that the administrative law judge gave insufficient weight to the opinions of

her treating physician, Dr. Odeane Connor, and of a consulting psychiatrist, Dr.

Jack Bentley; failed to develop the record regarding the side effects of her pain

medication; and was biased. Wells also argues that the Appeals Council failed to

consider medical records prepared after her administrative hearing. We affirm.

      Good cause supports the administrative law judge’s decision to give little

weight to Dr. Connor’s medical questionnaire. Dr. Connor completed the form on

March 18, 2014, which predated the onset date of Wells’s disability on August 11,

2014. See 20 C.F.R. § 404.1527(c). The doctor also noted that Wells “needs [a]

F[unctional] C[apacity] E[valuation].” See Edwards v. Sullivan, 937 F.2d 580,

583–84 (11th Cir. 1991) (discounting opinion when the treating physician “is

unsure of the accuracy of his findings and statements”). Dr. Connor marked boxes

stating that Wells was limited in her abilities to bend, concentrate, lift objects,

perform manual tasks, stand, walk, and work, but the doctor’s medical records

stated that the range of motion in Wells’s back fluctuated between normal and

moderately impaired, she tested negative on straight leg tests and sciatic stretch

tests, she had a normal tone, and she benefitted from medication without side

effects. See id. (discounting opinion that conflicts with treatment records). The

limitations that Dr. Connor marked also conflicted with Dr. Bentley’s medical


                                           2
              Case: 18-14847     Date Filed: 06/21/2019   Page: 3 of 8


notes that Wells ambulated with little difficulty and completed tasks daily without

assistance despite her pain and Dr. Sathyan Iyer’s notes that Wells could stand

without assistance, walk on her tiptoes, squat partially, had normal muscle power

in her upper and lower extremities, and had a full range of motion in her hips,

knees, and ankles. Substantial evidence supports the administrative law judge’s

decision to discount Dr. Connor’s questionnaire.

      Substantial evidence also supports the administrative law judge’s decision to

discount Dr. Bentley’s opinion that Wells was mentally disabled. The

administrative law judge was entitled to give little weight to an opinion formed

after one examination, see 20 C.F.R. § 404.1527(c)(2), based largely on Wells’s

subjective complaints, see id. § 404.1527(c)(3), which conflicted with Dr.

Bentley’s medical notes, see id. § 416.927(c)(4). Dr. Bentley’s diagnosis that

Wells had bipolar disorder was inconsistent with his findings that Wells was “at

most, mildly despondent over her chronic pain and loss of lifestyle” and lacked

symptoms of the disorder. The doctor’s diagnosis that Wells had depressive

disorder conflicted with his observations that Wells’s mood was “reasonably

cheerful and congruent with her affect,” she exhibited no obvious signs of anxiety

or restlessness, she was “reasonably stable” on her psychiatric medications, and her

prognosis was “favorable.” And Dr. Bentley’s conclusion that Wells had a


                                         3
              Case: 18-14847     Date Filed: 06/21/2019   Page: 4 of 8


“marked limitation in her ability to sustain complex or repetitive work related

activities” conflicted with his records that she successfully completed the

recollection, mathematical, and spelling tests that he administered.

      The administrative law judge developed a full and fair administrative record

regarding the effects of Wells’s pain medication. Wells testified that the

methadone she took for pain and the Lyrica she took for fibromyalgia made her

sleepy and, when asked by counsel whether her medicines caused dizziness, Wells

responded that she fell asleep in her car during two lunch breaks. The

administrative law judge took into account Wells’s statements to Dr. Connor and

Dr. Huma Khusro, a psychiatrist who evaluated Wells twice, that her medications

had minimal to no side effects. In Cowart v. Schweiker, 662 F.2d 731 (11th Cir.

1981), we held that a claimant’s hearing was procedurally deficient when she was

unrepresented and the administrative law judge failed to question her after she

testified that her seven medicines caused her to be “kind of zonked most of the

time.” Id. at 737. Unlike the claimant in Cowart, Wells had counsel to assist her in

developing her case and she never testified or argued that the side effects of her

medicines were disabling. The administrative law judge’s “failure to inquire

further into possible side effects did not deprive [Wells] of a meaningful




                                          4
               Case: 18-14847     Date Filed: 06/21/2019    Page: 5 of 8


opportunity to be heard.” Cherry v. Heckler, 760 F.2d 1186, 1191 n.7 (11th Cir.

1985) (distinguishing Cowart).

      Wells’s argument that the administrative law judge was biased against her

fails. The administrative law judge plays a “crucial role in the disability review

process” and his impartiality is “integral to the integrity of the system.” Miles v.

Chater, 84 F.3d 1397, 1401 (11th Cir. 1996). Because we presume that the

administrative law judge is unbiased, “the burden of establishing a disqualifying

interest rests on [Wells].” Schweiker v. McClure, 456 U.S. 188, 195–96 (1982). In

other words, Wells has to “overcome a presumption of honesty and integrity in . . .

[his] adjudicator[] [by presenting evidence to] convince that, under a realistic

appraisal of psychological tendencies and human weakness, . . . [the] individual[]

poses such a risk of actual bias or prejudgment that the practice must be forbidden

. . . .” Withrow v. Larkin, 421 U.S. 35, 47 (1975). Wells argues that the

administrative law judge has a low rate of favorable decisions and has been

reversed by the district court, but Wells acknowledges “that statistics alone are not

evidence of bias.” Wells also argues that the administrative law judge substituted

his opinion for that of Dr. Connor and Dr. Bentley, but substantial evidence

supports the decisions to discount the doctors’ opinions. Wells identifies no ruling

or other evidence in the record establishing any partiality on the part of or a


                                           5
              Case: 18-14847     Date Filed: 06/21/2019   Page: 6 of 8


specific reason to disqualify the administrative law judge. The administrative law

judge’s decision reflects no bias.

      The Appeals Council committed no error when considering records of Dr.

Connor from the “Pain and Wound Care Center dated August 31, 2015 through

November 2, 2015,” “Records from Rehab Partners dated May 12, 2009 through

January 19, 2011,” and the “Statement from Fredrick Feist, M.D., dated February

20, 2016.” The Appeals Council ruled summarily that the new records did “not

provide a basis for changing the Administrative Law Judge’s decision.” See

Mitchell v. Comm’r, 771 F.3d 780, 784 (11th Cir. 2014). The records from Dr.

Connor and Rehab Partners contained substantially the same information and were

copies of reports that the administrative law judge reviewed. See id. Dr. Feist’s

statement was a questionnaire on which he circled yes or no and provided no

explanation to support his answers that Wells was unable to work. See Edwards,
937 F.2d at 583.

      Wells’s additional evidence was not chronologically relevant. Records of

Preferred Pain Associates from April 7, 2016, to June 30, 2016, of Rapid Care

Medical Clinic from February 5, 2016, to April 11, 2016, and from Dr. Connor at

the Pain and Wound Care Center on December 1, 2015, were prepared after the

administrative law judge denied Wells’s application on November 20, 2015. See 20


                                          6
              Case: 18-14847     Date Filed: 06/21/2019   Page: 7 of 8


C.F.R. § 404.970(c). Those treatment records also were not relevant to the period

preceding the administrative law judge’s decision. See Hargress v. Soc. Sec.

Admin., Comm’r, 883 F.3d 1302, 1309–10 (11th Cir. 2018). Preferred Pain

Associates reported continuing treatment for and adjustments to medicines for

Wells’s pain, and Dr. Connor reported an additional therapy session with Wells

and her dismissal as a patient. In contrast to Washington v. Social Security

Administration, 806 F.3d 1317, 1322–23 (11th Cir. 2015), where a new

psychological report was chronologically relevant because its opinion that the

claimant was disabled was based on earlier treatment records of his auditory and

visual hallucinations, the additional medical records from Preferred Pain and Dr.

Connor do not contain new findings about Wells’s condition. And Wells’s medical

records from Rapid Care Clinic suffer the same fate because they reported

treatment for an injury Wells sustained after the administrative law judge’s

decision.

      We AFFIRM the denial of Wells’s application for benefits.




                                          7
              Case: 18-14847    Date Filed: 06/21/2019   Page: 8 of 8


JORDAN, Circuit Judge, concurring.



      Certain things gave me initial pause – the ALJ’s low approval rate for

claimants; the Appeals Council’s failure to address the issue of alleged bias on the

part of the ALJ; and the number of district court opinions critical of the ALJ’s

decisions. In the right case, these matters may warrant further inquiry. But in this

particular case, I conclude that the ALJ had valid reasons for discounting the

opinions of Drs. Conner and Bentley. I therefore concur in and join the court’s

opinion.




                                         8